    Case 2:21-mc-00206-JWL-JPO Document 22 Filed 07/30/21 Page 1 of 2




             United States District Court
    -------------------------- DISTRICT OF KANSAS----------------------------


CONSUMER FINANCIAL PROTECTION          )
BUREAU,                                )
                                       )
                      Petitioner,      )
                                       )
      v.                               )                 Case No. 21-mc-206-JWL
                                       )
INTEGRITY ADVANCE, LLC and             )
JAMES R. CARNES,                       )
                                       )
                      Respondents.     )
                                       )
_______________________________________)


                      JUDGMENT IN A CIVIL CASE
☐    Jury Verdict. This action came before the Court for a jury trial. The issues have been
     tried and the jury has rendered its verdict.

☒    Decision by the Court. This action came before the Court. The issues have been
     considered and a decision has been rendered.



     Pursuant to the Memorandum and Order (doc. #--) filed on July 29, 2021,
     judgment is entered in favor of Consumer Financial Protection Bureau against
     respondents Integrity Advance, LLC and James R. Carnes for restitution in the
     amount of $38,453,341.62; against Integrity Advance, LLC in the amount of
     $7,500,000 for a civil penalty; and James R. Carnes in the amount of $5,000,000
     for a civil penalty.


     IT IS FURTHER ORDERED that the respondents Integrity Advance, LLC and
     James R. Carnes shall comply with the Petitioner’s Final Order of January 11,
     2021, which is incorporated herein by reference.
   Case 2:21-mc-00206-JWL-JPO Document 22 Filed 07/30/21 Page 2 of 2



07/30/2021                            TIMOTHY M. O’BRIEN
  Date                                CLERK OF THE DISTRICT COURT

                                      by: s/ Sharon Scheurer
                                             Deputy Clerk
